Opinion by
Mr. Justice Fell,
This is an appeal by the appellee in the preceding case from the refusal of the court to enjoin the use by the railway companies of 1,200 feet of tracks on South Delaware avenue in Minersville, which are a part of the line of the defendants’ road that extends to Pottsville. These tracks were laid in *4031873 by the People’s Railway Company, a corporation chartered by act of assembly of April 4,1865, and since 1895 have been used by agreement by the Schuylkill Electric Railway Company. The People’s Railway Company had the right to lay its tracks in the borough without municipal consent, and the fundamental question at the hearing was whether the defendants had exceeded their powers in entering into an agreement for the use or lease of the tracks. This question could be raised only by the commonwealth. It was properly held by the learned judge that “ whether any of the above companies exceeded their lawful authority by becoming a party to the contracts entered into, is a question of excessive exercise of power by a corporation, for which it is amenable to the commonwealth but not to a private suitor, or another corporation, unless such suitor has sustained a private injury, or such corporation has had its rights and franchises invaded. We hold that this plaintiff has not sustained such injury, and, as to that part of the road now under discussion, have no standing to maintain their bill:” Western Pennsylvania Railroad Co.’s Appeal, 104 Pa. 399.
The appeal is dismissed at the cost of the appellant.